Citation Nr: 1534066	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  09-11 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for service-connected left knee degenerative joint disease with instability, status postoperative, with chondromalacia.  


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1962 to April 1982.  

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2008 rating decision in which the RO continued a 30 percent rating for the Veteran's left knee disability.  In March 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2009.  

In March 2013, the Board remanded this claim for further development, specifically to obtain a VA examination with respect to the Veteran's left knee.  After accomplishing the requested development, the RO continued to deny the claim, and returned the matter to the Board. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.  

2.  Pertinent to the March 2007 claim for increase, the Veteran has had malunion of the femur with marked left knee disability but no fracture of surgical neck with false joint and no fracture of shaft or anatomical neck with nonunion and loose motion; however, competent evidence reflects a post-surgical scar that is painful on examination.  

3.  The applicable rating criteria are adequate to rate the Veteran's left knee disability at all points pertinent to the claim on appeal, and no claim for a total disability rating based on individual unemployability (TDIU) due to the service-connected left knee disability has been raised in conjunction with the claim for increase.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for service-connected left knee degenerative joint disease with instability, status postoperative, with chondromalacia, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5255 (2014).  

2.  The criteria for a separate, 10 percent rating for a painful surgical scar of the left knee are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.118, DC 7804 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23.353-23.356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, to include the Appeals Management Center (AMC)).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a post-rating July 2008 letter, the RO provided notice of what information and evidence was needed to substantiate the claim for an increased rating, to include the rating criteria for the Veteran's left knee disability, as well as general information pertaining to the VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman. After issuance of this letter, and opportunity for the Veteran to respond, the February 2009 SOC as well as the May 2013 supplemental SOC reflect further adjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file includes VA and private treatment records and reports of VA examinations.  Also of record and considered in connection with the appeal are various statements by the Veteran and his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with this matter, prior to appellate consideration, is required.  

As noted in the Introduction, the Board previously remanded this matter in March 2013 for further development.  The Board requested another examination of the Veteran's left knee, given that the prior examination took place in 2008.  This examination was conducted in April 2013, and the report that examination contains necessary information to evaluate the Veteran's left knee disability.  The Board further directed the AOJ to readjudicate the Veteran's claim in a supplemental SOC, which was accomplished in May 2013.  Under these circumstances, the Board finds that the AOJ has substantially complied with the Board's remand directives, to the extent possible.  See D'Aries v. Peake, 22 Vet. App. 97, 105-06 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Moreover, as for the for September 2008 and April 2013 VA examination reports of record, such reports document interviews with the Veteran, reviews of the record, and full evaluations of the Veteran's left knee, to include appropriate testing and pertinent clinical findings.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination in connection with the claim herein decided has been met.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II.  Analysis

Disability evaluations are determined by the application of VA's Schedule of Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two evaluations shall be applied, a higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. at 509-10.  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Veteran's current 30 percent rating has been assigned under DC 5255, for impairment of the femur with a marked knee disability.  Historically, a 10 percent rating was assigned, under DC 5257, for arthritis of the left knee and a separate, 20 percent rating was assigned for instability of the left knee.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 214, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) (authorizing separate ratings for arthritis resulting in limited and painful motion).   
However, effective January 1, 2007, the RO recharacterized the disability as reflected on the title page, and assigned a single, 30 percent rating for the Veteran's post-operative left knee disability under DC 5255.  The Board notes that the assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (holding that one diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology).  

Under DC 5255, a 30 percent rating is warranted for malunion of the femur with marked knee disability.  A 60 percent rating is warranted for fracture of the surgical neck with a false joint or for fracture of shaft or anatomical neck of the femur with nonunion, without loose motion, and weightbearing preserved with aid of brace.  An 80 percent rating is warranted for fracture of the shaft or anatomical neck of the femur with nonunion and loose motion (spiral or oblique fracture).  

The relevant evidence in the record includes the Veteran's VA treatment records, private treatment records and reports of VA examinations conducted in September 2008 and April 2013, as well as various statements from the Veteran.  

Private treatment records dated in December 2006 note that the Veteran was status post left knee replacement and was doing well.  Range of motion testing revealed flexion to 140 degrees.  In January 2007, the Veteran was noted to wear a range-of-motion knee brace and use a walker since having surgery on his femur.  In February 2007, a significant amount of medial instability was noted.  

A September 2008 VA examination report notes pain anteriorly in the left knee.  The Veteran reported flare-ups with strenuous activity.  He had a brace on his left knee.  The Veteran reported no episodes of dislocation or subluxation.  Range of motion testing revealed flexion to 125 degrees and extension to 0 degrees.  Pain was noted with all movements.  The examiner noted no fatigue, weakness, or lack of endurance.  Repetitive motion did not increase loss of range of motion.  The examiner noted painful motion and medial, anterior and posterior instability.  The Veteran was noted to walk with a limp with good weightbearing.  The examiner noted no ankylosis.  

The VA examiner noted that the Veteran fractured his left femur when his left knee gave way and twisted.  The Veteran reported residual pain from the femur fracture.  On examination, no malunion, nonunion, loose motion or false joint was noted.  An x-ray of the left femur revealed a healed oblique fracture of the left femoral shaft.  

The April 2013 VA examiner noted a diagnosis of left knee prosthesis.  The Veteran noted he wore a knee brace most of the time and reported instability, pain, stiffness and popping of the left knee.  Range of motion testing revealed flexion of 140 degrees with normal extension.  No painful motion was noted.  Repetitive-use testing was performed with no further limitation of motion.  The examiner noted more movement than normal, instability of station, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  Medial-lateral instability was noted to 5 millimeters.  The examiner noted no history of recurrent patellar subluxation or dislocation.  Furthermore, no shin splints, stress fracture, exertional compartment syndrome, genu recurvatum or leg length discrepancy was noted.  The examiner further noted no meniscal conditions.  The Veteran was noted to have undergone total knee replacement with residual weakness, pain and instability when pushed medially.  The examiner further noted clicking and popping of the left knee.  

Considering the period on appeal in light of DC 5255, the Board finds that a rating in excess of 30 percent is not warranted.  In this regard, the evidence of record does not show a fracture of the surgical neck of the femur with false joint, or nonunion of the femur.  Therefore, a 30 rating for malunion with marked knee disability is the highest rating assignable for Veteran's left knee disability under 5255.  

As discussed above, historically, the RO assigned separate ratings for the Veteran's arthritis and instability.  However, the 30 percent currently assigned is higher than the combined rating he would receive based on separate ratings.  

In this regard, with respect to degenerative arthritis, the Board notes that, under VA's rating schedule, degenerative arthritis of the knee is rated under DC 5003.  That diagnostic code provides that degenerative arthritis established by x-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved (here, DCs 5260 and 5261).  When, however, the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such joint affected by limitation of motion, to be combined, not added, under DC 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

Under DC 5260, 0 percent (noncompensable) rating is assigned for flexion limited to 60 degrees.  A rating of 10 percent requires limitation of flexion to 45 degrees.  A rating of 20 percent requires limitation of flexion to 30 degrees, and a rating of 30 percent requires limitation of flexion to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  

Under DC 5261, a rating of 10 percent requires limitation of extension to 10 degrees.  A rating of 20 percent requires limitation of extension to 15 degrees.  A rating of 30 percent requires limitation of extension to 20 degrees.  A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.  The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 59,900 (2004).  Standard range of knee motion is from 0 degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71a, Plate II.  

The evidence of record indicates that the Veteran would receive a noncompensable rating for limitation of motion under DC 5260 for flexion and DC 5261 for extension, as the evidence of record indicates normal extension and flexion limited to no more than 125 degrees.  However, the Veteran may receive a minimum 10 percent rating under DC 5003, as arthritis of the left knee was confirmed by x-ray, and pain on motion has been demonstrated.  See 38 C.F.R. § 4.159.  

With respect to instability, under DC 5257, for "other impairment" of the knee, such as recurrent subluxation or lateral instability, a 10 percent rating is assigned for slight disability, a 20 percent rating is assigned for moderate disability, and a 30 percent rating is assigned for severe disability.  38 C.F.R. § 4.71a.  The terms "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  

In the present case, the Board finds that the Veteran's left knee instability would warrant no more than a 10 percent rating.  While the Veteran reported giving way and a positive medial-lateral instability test was noted during the April 2013 VA examination, the private treatment records and September 2008 VA examination report only note the Veteran's complaints of instability and giving way.  While the Veteran is certainly competent to report such symptoms (see, e.g., Charles v. Principi, 16 Vet. App. 370 (2002)), it is noteworthy that VA examiners have noted that all other instability tests were normal, and the Veteran's reports of giving way were not expressly related to the positive instability tests.  Furthermore, the April 2013 VA examiner noted medial-lateral instability to 5 millimeters, the minimum indicated result from that test.  This result, in light of the subjective reports of giving way, suggests no more than slight instability, absent additional clinical findings and test results.  

Moreover, if the Veteran's left knee disability is rated on the basis of arthritis and instability, the Veteran would receive a noncompensable rating for his femur impairment under DC 5255, as there would be additional impairment of the knee or hip warranting a compensable rating.  In this regard, evaluation of the same manifestations under different diagnoses, or "pyramiding," is precluded by 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994) Brady v. Brown, 4 Vet. App. 203, 206 (1993).  The Board finds that the assignment of a rating for the Veteran's left knee disability under DC 5255 along with separate ratings based on instability and arthritis would constitute impermissible pyramiding, as the symptomatology would be duplicative and overlapping.  

Therefore, assigning separate ratings for the Veteran's left knee based on limitation of motion and instability would not result in a higher rating than the 30 percent rating currently assigned.  

Furthermore, no higher rating is assignable under any diagnostic code for evaluating musculoskeletal knee disability.  In this regard, as there is no evidence of ankylosis, meniscus conditions, impairment of the tibia and fibula, or genu recurvatum,  evaluating the left knee under DC 5256, 5258, 5259, 5262, or 5263, respectively, is not warranted.  See 38 C.F.R. § 4.71a.

Notwithstanding the above, the Board has also considered whether the Veteran's left knee disability is shown to involve any other factor(s) that would warrant rating of the disability under any other provision(s) of VA's rating schedule, and finds that a separate, 10 percent rating for a painful scar associated with the Veteran's left knee surgery is appropriate.  

A December 2006 private treatment record notes a well-healed incision of the left knee. However, the April 2013 VA examiner indicated that there was a painful scar of the left knee.  The examinet described 2 scars on the Veteran's left knee associated with total knee replacement surgery-a nonlinear, J-shaped tender scar that was not inflamed or infected, as well as a superficial nonlinear scar in the middle of the knee which was nontender and not irritated.  The J-shaped scar measured 6 centimeters by 1 centimeter, and the examiner noted that1 centimeter of the was tender to palpation.  No instability or frequent loss of covering due to the scar was noted.  Based on this evidence, the Board finds that a 10 percent rating for a painful scar, under DC 7804, is warranted.  No higher rating is assignable for such a scar.  See 38 C.F.R. § 4.118.

In assessing the severity of the disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.  

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's service-connected left knee disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the October 2009 SOC).  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.  

In this case, however, the Board finds that the schedular criteria are adequate to rate  the Veteran's service-connected left knee at all points pertinent to the current claim for increase.  The rating schedule fully contemplates the described symptomatology, to include limitation of motion, pain, and instability, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  

As the threshold requirement for invoking the procedures of 38 C.F.R. § 3.321 are not met, referral of the claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As a final point, the Board notes that the matter of the Veteran's entitlement to a TDIU may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, there is no evidence or allegation that the Veteran is or has been actually or effectively rendered unemployable due to left knee disability.  The Veteran reported to the September 2008 VA examiner that he had pain with standing and walking when he last worked, although did not indicate that this pain was the reason for his retirement.  Moreover, the April 2013 VA examiner noted that the Veteran was retired, and that the left knee had no impact on the Veteran's ability to work.  Under these circumstances, the Board finds that the matter of the Veteran's entitlement to a TDIU due to left knee disability has not been raised, and need not be not be addressed in conjunction with the higher rating claim on appeal.  

For all the foregoing reasons, the Board finds that, although the evidence supports assignment of a separate, 10 percent rating for a painful left knee scar, the evidence provides no basis for staged rating of the service-connected left knee disability, pursuant to Hart, and that a rating for that disability in excess of 30 percent must be denied.  In reaching these conclusions, the Board has considered the applicability of the e benefit-of-the-doubt doctrine ; however, as the preponderance of the evidence is against assignment of a rating excess of 30 percent for the left knee at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A rating in excess of 30 percent for service-connected left knee degenerative joint disease with instability, status postoperative, with chondromalacia, is denied

A separate, 10 percent rating for a left knee surgical scar is granted, subject to the legal authority governing the payment of VA compensation. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


